Exhibit 10.4
FORM OF
SECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT
     This Second Amendment to the Change in Control Agreement (the “Agreement”)
dated as of ______________ between Penford Corporation, a Washington corporation
(the “Corporation”) and ______________ (the “Executive”) is made as of
November 11, 2010.
RECITALS
     A. The Corporation and Executive intend that changes in the provision of
incentives should not significantly reduce the amount payable to the Executive
upon the Executive’s termination of employment after the occurrence of a Change
in Control.
     B. Therefore, the Corporation and Executive deem it appropriate to adopt
this Amendment to the Agreement.
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. The following sentence is added at the end of the definition “Average
Target Attainment Bonus” in paragraph 1 Definitions:
Notwithstanding the foregoing, for purposes of determining the “Average Target
Attainment Bonus”, the Executive shall be treated as having attained 100% of
Target Bonus for each of fiscal year 2009, fiscal year 2010 and fiscal year
2011.
     2. The following sentences are added at the end of the definition “Target
Bonus” in paragraph 1 Definitions:
Notwithstanding the foregoing, “Target Bonus” for fiscal year 2011 shall be
_________% [2010 target bonus percentage without special additional 5% and
therefore generally equal to 2009 target bonus percentage] of Executive’s Base
Salary. For purposes of the definition of “Good Reason”, the level of “Target
Bonus” in effect immediately prior to a Change in Control for a Change in
Control occurring in fiscal year 2011 shall have the meaning set forth in the
preceding sentence commencing on the earlier of (i) the first bonus period
commencing on or after the Change in Control or (ii) the beginning of the
calendar year commencing on or after the Change in Control.

 



--------------------------------------------------------------------------------



 



     3. In all other respects, the Agreement, as amended, shall continue in full
force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            PENFORD CORPORATION
      By:           Title:              EXECUTIVE:
   

2